DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 3 and 12-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hu et al, U.S. Patent Application Publication No. 2016/0267914 (hereinafter Hu).
	Regarding claim 1, Hu discloses an audio control system comprising:
	a first set of resources to generate a frequency energy band representation of a multi-channel source audio input (see paragraph 0030);
	a second set of resources to determine at least a value representing a strength of correlation between each channel of the multi-channel source audio input (see paragraph 0031); and
	an audio output controller to determine a set of control parameters for tuning sound creation from an audio signal generator to reflect a set of spatial characteristics of the multi-channel source audio input, based on the frequency energy band representation and the value (see paragraph 0027).

	Regarding claim 3, see paragraph 0037.

	Regarding claim 12, see paragraph 0028.
	Regarding claim 13, see paragraph 0028.

Regarding claim 14, Hu discloses an audio device comprising:
	an audio control component including:
		a first set of resources to generate a frequency energy band representation of a multi-channel source audio input (see paragraph 0030);
		a second set of resources to determine at least a value representing a strength of correlation between each channel of the multi-channel source audio input (see paragraph 0031);
		a controller to determine a set of control parameters, based on the frequency energy band representation and the value representing a strength of correlation between each channel of the multi-channel source audio input and an audio signal generator to tuning sound creation to reflect a set of spatial characteristics of the multi-channel source audio input, based on the set of control parameters (see paragraph 0027). 

	Regarding claim 15, Hu discloses a method comprising:
	generating a frequency energy band representation of a multi-channel source audio input (see paragraph 0030);
	determining a first value representing a strength of correlation between each channel of the multi-channel source audio input (see paragraph 0031); and 
	determining a set of control parameters for tuning sound creation from an audio signal generator, based on the frequency energy band representation of the multi-channel source audio input and the value representing a strength of correlation between each channel of the multi-channel source audio input (see paragraph 0027). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Clark, U.S. Patent No. 10,199,047 (hereinafter Clark).
	Regarding claim 4, Hu does not teach that the bank of auditory filters is based on a basilar membrane. All the same, Clark discloses the bank of auditory filters is based on a basilar membrane (from column 9, see basilar membrane). Therefore, it would have been obvious to one of ordinary skill in the art to modify Hu wherein the bank of auditory filters is based on a basilar membrane as taught by Clark. This modification would have improved the system’s convenience by creating audio processing algorithms that mimic the functional processing of the human ear as suggested by Clark.
	
Allowable Subject Matter
5.	Claims 2 and 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 10, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652